The opinion of the court was delivered by
Ross, J.
It is conceded that the pauper, Lydia 0. Warren, has her legal settlement, derived from the settlement of her failer, in the town of Ludlow, unless she has acquired one since January 22d, 1862, in the twn of Reading, either in her OAvn right or through her marriage with George H. Buck. Deducting the time, since then, which she has been confined in the Asylum for the Insane at Brattlcbcro, as a lunatic, in accordance with section 40 of chapter 20 of the General Statutes, her residence in Reading prior to the order of removal was less than seven years. She has failed, therefore, to acquire a settlement in her own right by her residence in that town. The marriage ceremony was performed between her and George H. Buck, September 14, 1863. His legal settlement is in the town of Reading. At the February term of this court, 1869, that marriage ceremony was decreed to have been a nullity, on the ground that the pauper was before, and at the time, the ceremony was performed, a lunatic, incapable of consenting to or entering into any valid contract of marriage, and that that disability had continued up to the time the decree was granted. The court granting the decree of nullity had .full jurisdiction over the parties and the cause ; yet it is claimed that decree is itself a nullity, for the reason that the facts agreed upon in this case are such that, if they had been made known to the .court, no decree of nullity would have been granted. It is claimed that the facts agreed upon in this case show that George H. Buck knew at the time of the marriage that she had been a lunatic, and that at the time the marriage ceremony was performed she had recovered, and was of sound mind, and continued of sound mind for a year and a half thereafter. If these are the *631facts, and they were made to appear before the court granting the decree, it is perfectly apparent the court would never have declared the marriage a nullity. We are forced, therefore, to the conclusion that the facts found by the agreed case are not as claimed by the defendant, or they differ much from those which appeared before the court granting the decree. We think the facts agreed upon do not necessarily conflict with the finding of the court granting the decree. It is stated she had one attack of lunacy while at George JET. Buck’s as a servant, at the time of the deail of his first wife, but it is not stated that he was aware of or had any knowledge of it. We should naturally expect that he, under the existing circumstances, would not very closely observe her mental condition. He did not send her to the asylum for a year and a half after the performance of the marriage ceremony. This may be true and the pauper have been a lunatic all the while. There are many lunatics outside of any asylum for the insane. There are many lunatics whose condition is not apparent to common observers. Persons of ordinary intelligence and observation live sometimes for years with those who are in fact lunatics, and observe, occasionally and repeatedly, indications of lunacy, and yet have no conception or belief that the persons are lunatics till the disease assumes a more decided and aggravated form. Then they call to mind the formerly observed indica-, tions of lunacy, and are fully satisfied the disease has existed and preyed upon the mind of its victim for years. To draw the true line of demarkation, in certain cases, between a person of sound mind and a lunatic,—between a person whose mind is in health, and guided by an intelligent, self-controlled will, and one whose mind is preyed upon by disease, and guided by a will controlled by some fancy or hallucination, or to determine when the mind of an individual passes from the former to the latter state,—is no easy task, and requires more skill than falls to the lot of ordinary individuals. But if the facts agreed upon by the parties are irreconcilable with the findings of the court granting the decree, we feel bound quite as much by the results arrived at by the court from the testimony of witnesses given with the obligations of an oail resting upon them, as by the statements of the parties, agreed *632upon for the purposes of the trial, gailered from statements made by persons when not under oail. It does not follow that the county court could disregard the decree of nullity, when called in question collaterally in this proceeding, although it was satisfied the decree was procured by the production of false testimony, and would be set aside if the proceedings were directly upon the decree, between the parties thereto. It is a well settled general principle that the judgment of a court having jurisdiction of the parties and cause, cannot bo attacked in any collateral proceeding. But we are not left to rely upon this general principle. The legislature has expressly provided that “ a sentence of nullity of marriage, if pronounced during the life-time of the parties, shall be conclusive evidence of the invalidity of the marriage in all courts and proceedings.” Gen. Sts., ch. 70, §16. This language is too clear and explicit to be disregarded. The decree must bo conclusive of the nullity of the marriage. It is claimed by the defendant, that if the decree of nullity is conclusive evidence of the invalidity of the marriage, yet there was a marriage in fact, and that alone entitles the pauper to take the settlement of her husband. The ceremonies necessary to evidence a valid marriage were all performed ; so that, if the lunatic had, at any time during the coverture, recovered, and the parties thereto had continued to cohabit as husband and wife, her consent would have been presumed, and the marriage ceremony would have been ratified, and' the marriage have become valid from its inception. But the decree of nullity proceeds upon'the ground that the lunatic had never enjoyed any lucid interval during the cohabitation, so there could never have been any consent on her part. It is the consent of the parties, given in legal form, not their cohabitation, which makes the marriage. The decree of nullity conclusively establishes that this consent never existed ; and the parties, after the decree, stand related to each other, as to all rights except those especially saved by the statute, as though the marriage ceremony had never been performed. In this respect a decree of nullity differs from a divorce. A'divorce is the vacation of the marriage contract for a sufficient cause, and is conclusive evidence that the marital rights have once existed. A decree of nullity *633simply discloses that a valid marriage contract never existed. We think the statute conferring the settlement of the husband upon the wife has reference only to valid marriages. It was proyided by statute that the wife should take the settlement of the husband, because, in the language of the law, the husband and wife are one, and the husband that one, and it would contravene the policy of the law to separate them by an order of removal. This principle attaches only to legal marriages.
Judgment of the county court is reversed, and judgment that the pauper was duly removed.